May 28, 1993	[NOT FOR PUBLICATION]





UNITED STATES COURT OF APPEALS

FOR THE FIRST CIRCUIT



___________________





No. 92-2320



 





CHESTER P. SOLING,



Plaintiff, Appellant,



v.



NICHOLAS F. BRADY, ET AL.,



Defendants, Appellees.







 	__________________



APPEAL FROM THE UNITED STATES DISTRICT COURT



                FOR THE DISTRICT OF MASSACHUSETTS



[Hon. Frank H. Freedman, 
U.S. District Judge
]



___________________



Before



Breyer, 
Chief Judge
,

Torruella and Cyr, 
Circuit Judges
.



___________________



Chester P. Soling
 on brief pro se.

A. John Pappalardo
, United States Attorney, and 
Karen L. Goodwin
, Assistant U.S. Attorney, on brief for appellees. 







__________________



__________________

Per Curiam
.  Plaintiff Chester P. Soling appeals from a district court order dismissing his complaint against former Treasury Secretary Nicholas Brady for lack of subject matter jurisdiction.
1:The complaint also named as defendants the United States Treasury Department and Treasurer Catalina Vasquez Villalpando.


  Soling's complaint alleged that the Federal Express Company refused to service him because he did not have a credit card and that he was denied the use of New York City's transit system because he did not have exact change or tokens.  The complaint sought a judgment requiring the Treasury Department to honor the pledge appearing on U.S. bills (i.e. - "This note is legal tender for all debts, public and private").  	We have carefully reviewed the record and the parties' briefs on appeal.  We agree that the district court properly dismissed this action for lack of subject matter jurisdiction, there being no applicable waiver of sovereign immunity to support the plaintiff's complaint.  
See
 
Coggeshall Development Corp.
 v. 
Diamond
, 884 F.2d (1st Cir. 1989).  
Cf.
 
Nemser
 v. 
New York City Transit Authority
, 530 N.Y.S. 2d 493, 494 (Sup. 1988).  Accordingly, the judgment of the district court is 
affirmed
.